DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 13 September 2021.
Claims 2-10, 12-18 and 21-24 are currently pending.  In the Amendment filed 13 September 2021, claims 2-10 and 12 are amended, claims 1, 11, 19 and 20 are canceled and claims 21-24 are new.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 21 recites the limitation "the first relevance score" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Only a second relevance score is mentioned.  Claim 22 is also rejected since it is dependent on claim 21.

Response to Arguments
Referring to Applicant’s arguments, the examiner agrees that the prior art of record fails to explicitly teach the limitations of the new claims.

Allowable Subject Matter
Claims 2-10, 12-18 and 21-24 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Hannuksela fails to explicitly disclose all claimed limitations of the independent claims.  Hannuksela teaches 
•    accessing an audiovisual composition [media content] comprising a target video segment and a source video segment [first segment] (see [0037], lines 1-3 – The probabilistic tag application may create any number of segments from the media content);
•    identifying a first descriptive keyword [first keyword] for the source video segment [first segment] based on content associated with the source video segment (see [0044]; [0045], lines 1-4; and [0046] – The probabilistic tag application associates a first 
•    calculating a primary relevance score [first probability value] for the first descriptive keyword [first keyword] relative to the source video segment [first segment] (see [0057] and Fig 3, step 305 – The probabilistic tag application 107a assigns to the first keyword a first probability value indicating relevance of the first keyword to the first segment);
•    in response to presence of the target video segment and the source video segment in the audiovisual composition (see [0066] and [0072]):
o identifying the first descriptive keyword for the source video segment as a first associative keyword for the target video segment [second segment] (see [0066] and [0072]); and 
o calculating a secondary relevance score [second probability value] for the first associative keyword [first keyword] relative to the target video segment (see [0072], lines 5-8) based on:
■    a temporal position of the source video segment in the audiovisual composition (see [0026]; [0058]; and [0066]);
■    a temporal position of the target video segment in the audiovisual composition (see [0026]; [0058]; and [0066]); and
■    the primary relevance score for the first descriptive keyword relative to the source video segment (see [0026]; [0058]; and [0066]);

•    generating a first query result based on the textual query (see [0051] – Matching the combination of keywords given in the search query to those of the probabilistic tags of the media content items matching the other limitations of the search query), the first query result comprising:
o the source video segment based on the primary relevance score (see [0051], lines 10-13 and [0059] – The search result should contain segments of the media items whose probabilistic tags at least partially match the keywords of the search query.); and 
o the target video segment based on the secondary relevance score (see [0051], lines 10-13 and [0059] – The search result should contain segments of the media items whose probabilistic tags at least partially match the keywords of the search query.); and
•    at a native composition application, rendering a representation of the first query result (see [0035]; [0055]; and [0059]).
	However, Hannuksela fails to explicitly teach the claimed concept of the graph structure exactly as claimed in the independent claims.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167